Title: From George Washington to the United States Senate and House of Representatives, 21 May 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                  United States 21st May 1794.
               
               Gentlemen of the Senate, and of the House of Representatives.
               I lay before you, in confidence, sundry papers, by which you will perceive the state of affairs between us and the Six Nations, and the probable cause to which it is owing.  And also certain information, whereby it would appear that some encroachment was about to be made on our territory by an officer and party of british troops.  Proceeding upon a supposition of the authenticity of this information, although of a private nature, I have caused the representation to be made to the british minister, a copy of which accompanies this message.
               It cannot be necessary to comment upon the very serious nature of such an encroachment, nor to urge that this new state of things suggests the propriety of placing the United States in a posture of effectual preparation for an event, which, notwithstanding the endeavours making to avert it, may by circumstances beyond our controul be forced upon us.
               
                  Go: Washington
               
            